DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 12-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2018/0219402).
With respect to claim 1, Chen discloses a charge-discharge control apparatus, comprising: a power-feeding device including: an inverter circuit, and a primary coil, a voltage output from the inverter circuit being applied to the primary coil (inverter 70 provides an output to coil 36, figure 3); a power-receiving device including:
a secondary coil that receives power supplied from the primary coil without contacting the primary coil (secondary coil 14), and
a rectifier circuit that supplies the received power to a load to operate the load and to a battery to charge the battery (rectifier 80 supplies power to charging circuit 86 to charge battery 18); a rectifier-voltage decrease detector circuit that detects when a voltage output from the rectifier circuit decreases to be below a predetermined voltage value (control circuit 20 with current and voltage sensors 82, 84); and

an over-discharge suppression controller circuit that controls at least one of the battery or the inverter circuit to suppress over-discharging when the rectifier-voltage decrease detector detects that the voltage output from the rectifier circuit has decreased to be below the predetermined voltage value (paragraph 0042 discloses that if Vrec is below a threshold value Vth control circuit 20 communicates to control circuit 42 to make duty cycle adjustments of inverter 70).
With respect to claims 2, 14, Chen discloses the charge-discharge control apparatus according to one of the claims, wherein when a current output from the inverter circuit and flowing in the primary coil exceeds a predetermined current value, the over-discharge suppression controller circuit controls the inverter circuit to decrease the voltage output from the inverter circuit by an amount corresponding to an amount by which the current output from the inverter circuit and flowing in the primary coil exceeds the predetermined current value.  Paragraph 0019 discloses that wireless power transmitting circuitry 34 determines power transmission levels from the output of inverter and flowing in the coils 36 (see figure 3) and adjust the power provided to the coils 36 (from inverter 70) accordingly.
With respect to claim 3, 15, Chen discloses the charge-discharge control apparatus according to one of the claims, wherein when a current flowing in the battery exceeds a predetermined current value, the over-discharge suppression controller circuit decreases a voltage applied to the battery by an amount corresponding to an amount by which the current flowing in the battery exceeds the predetermined current 
With respect to claim 4, Chen discloses the charge-discharge control apparatus according to claim 1, wherein the rectifier-voltage decrease detector circuit outputs a rectifier-voltage decrease detection signal when the voltage output from the rectifier circuit decreases to be below the predetermined voltage value. Paragraph 0042 discloses transmitting a signal based on the sense parameters of the current and voltage sensors.
With respect to claims 5, 12, 16, Chen discloses the charge-discharge control apparatus according to one of the claims, wherein the secondary coil is supplied with power from the primary coil by a magnetic-field resonant method.  See figure 3 for disclosing coils and capacitors to form a resonant method of transmitting/receiving wireless power.
With respect to claim 9, Chen discloses the charge-discharge control apparatus according to claim 1, further comprising: a current detector circuit that detects a current output from the rectifier circuit.  See current sensor 82.
With respect to claim 10, Chen discloses the charge-discharge control apparatus according to claim 9, wherein the over-discharge suppression controller circuit determines whether the current detected by the current detector circuit exceeds a predetermined current value.  Paragraph 0042 discloses that if the power demand measure by current sensors is below a threshold value Vth control circuit 20 communicates to control circuit 42 to make duty cycle adjustments of inverter 70.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0219402) in view of Singh (US 2013/0257168).

Singh discloses a power sensor element 234 that detects current output of the transmitter 112, from the inverter 230 that is outputted to the coil 114, paragraphs 0036-0037, and figure 2.
It would have been obvious to a person having ordinary skill in the art to have modify Chen and include a current sensor as disclosed by Singh, for the purpose of more accurately detecting the power output of the transmitter, paragraph 0045.
With respect to claim 7, Chen in view of Singh disclose the charge-discharge control apparatus according to claim 6, wherein the over-discharge suppression controller circuit determines whether the current detected by the current detector circuit exceeds a predetermined current value.  Singh discloses comparing the measured values to a predetermine threshold and taking a predetermine action accordingly, thus it would have been obvious to have modify Chen and take appropriate action when the circuit exceeds a predetermined value, for example.
Allowable Subject Matter
Claims 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 11 are allowable over the prior art of record, because the prior art of record does not disclose that when the current detected by the current detector circuit 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CARLOS AMAYA/Primary Examiner, Art Unit 2836